Exhibit 10.2

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

THIS THIRD AMENDMENT TO EMPLOYMENT AGREEMENT IS made effective the 30th day of
December, 2008 and amends that certain Employment Agreement dated December 26,
2001 between The Hackett Group, Inc. (formerly known as Answerthink, Inc., and
formerly known as AnswerThink Consulting Group, Inc.) (the “Company”) and David
N. Dungan (the “Executive”).

Whereas the Executive and the Company previously entered into the Employment
Agreement; and

Whereas the Employment Agreement was amended by that certain Amendment to
Employment Agreement dated November 10, 2004 (the “First Amendment”); and

Whereas the Employment Agreement was amended by that certain Amendment to
Employment Agreement dated March 24, 2006 (the “Second Amendment”); and

Whereas the Compensation Committee of the Board of Directors of the Company and
the Executive believe it is in the best interests of the Company to amend the
Employment to comply with Internal Revenue Code Section 409A.

Now therefore, in consideration of the continuing mutual covenants and
agreements set forth herein and in the Employment Agreement as amended by the
First and Second Amendments and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Section 9(b)(iv) Disability and the two sentences directly following such
Section 9(b)(iv) shall be amended and restated in their entirety to read and
provide as follows:

(iv) the Company shall pay the Executive an aggregate amount equal to the sum of
(A) Executive’s Base Salary and (B) Executive’s Bonus for the twelve month
period immediately preceding the Date of Termination (the “Severance Payment”),
payable in a lump sum on the Company’s next regular salary payment date
following the Date of Termination. In addition, the Company shall have the
option by delivering notice to the Executive in accordance with Section 11
hereof within 5 days after the Date of Termination to pay the Executive two



--------------------------------------------------------------------------------

hundred percent (200%) of the Severance Payment in a lump sum on the Company’s
next regular salary payment date following the delivery of such notice.

2. Section 9(d)(ii) By the Company without Cause or by the Executive for Good
Reason and the two sentences directly following Section 9(d)(iv) shall be
amended and restated in their entirety to read and provide as follows:

(ii) subject to Section 9(e) hereof, the Company shall pay the Executive the
Severance Payments payable in a lump sum on the Company’s next regular salary
payment date following the Date of Termination. In addition, the Company shall
have the option by delivering notice to the Executive in accordance with
Section 11 hereof within 5 days after the Date of Termination to pay the
Executive two hundred percent (200%) of the Severance Payment in a lump sum on
the Company’s next regular salary payment date following the delivery of such
notice.

3. Section 22(iii) Vesting and Transaction Bonus Upon Change of Control shall be
amended and restated in its entirety to read and provide as follows:

(iii) the Company shall pay the Executive an aggregate amount equal to two
hundred percent (200%) of the sum of the (A) Executive’s Base Salary and (B) the
Executive’s Bonus for the twelve month period immediately preceding the Change
of Control (the “Transaction Bonus”), payable in a lump sum on the Company’s
next regular salary payment date following the date on which the Change of
Control occurs.

4. The second sentence in Section 10(a) Noncompetition is amended and restated
in its entirety to read and provide as follows:

Therefore, and in further consideration of the compensation being paid to the
Executive hereunder, the Executive agrees that during the Employment Period and
for twelve (12) months following his Date of Termination (the “Initial Period”)
if he is paid the Separation Payment in accordance with this Agreement or for
twenty four (24) months following the date that a Change of Control occurs or
his Date of Termination whichever is earlier (the “Extended Period”) if

 

2



--------------------------------------------------------------------------------

he is paid two hundred percent of the Separation Payment or the Transaction
Bonus in accordance with this Agreement (the “Noncompete Period”) and so long as
the Company is observing all of its obligations under this Agreement, he shall
not directly or indirectly own, manage, control, participate in, consult with,
render services for, or in any manner engage is any business competing with the
businesses of the Company, its Subsidiaries, or any business in which the
Company or its Subsidiaries has commenced negotiations or has requested and
received information relating to the acquisition of such businesses within
eighteen months prior to the termination of the Executive’s employment with the
Company, in any country where the Company, its Subsidiaries, or other
aforementioned business conducts business.

5. A new section 23 shall be added to read and provide as follows:

23. Internal Revenue Code (“IRC”) Section 409A. Notwithstanding anything to the
contrary contained in this Employment Agreement, if the Executive is a Specified
Employee (as defined in the IRC) on the Date of Termination and, as a result
thereof, Section 409A of the IRC and the rules promulgated thereunder would so
require, payment of the severance benefits provided pursuant to Sections 9 or 22
shall begin on the first day following the six-month anniversary of the Date of
Termination.

6. All other provisions of the Agreement shall remain in full force and effect.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on December 30,
2008.

 

       The Hackett Group, Inc. Attest:        By:  

 

     By:  

/s/ Frank Zomerfeld

       Name:   Frank Zomerfeld        Title:   General Counsel and Secretary  
     David N. Dungan Attest:          By:  

 

    

/s/ David N. Dungan

 

4